t c memo united_states tax_court french e hickman and janice c hickman petitioners v commissioner of internal revenue respondent docket no filed date dee a replogle jr and jennifer henderson callahan for petitioners edith f moates for respondent james h rice mr rice represented petitioners at the trial in this case thereafter but before the briefs in this case were filed dee a replogle jr and jennifer henderson callahan entered appearances on behalf of petitioners and the court granted mr rice's motion to withdraw as their counsel memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties on petitioners' federal_income_tax year deficiency dollar_figure big_number big_number sec_6662 a accuracy-related_penalty dollar_figure big_number big_number the issues remaining for decision are does dollar_figure of interest_paid by petitioners during to the f e hickman dds orthodontics inc profit-sharing_plan hickman corporation profit-sharing_plan qualify as invest- ment interest within the meaning of sec_163 for which petitioners are entitled for the years at issue to deductions under sec_163 as limited by sec_163 we hold that it does are petitioners liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that they are to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner french e unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure hickman3 and petitioner janice c hickman who divorced sometime after the years at issue lived in oklahoma city and edmond oklahoma respectively petitioners timely filed a joint federal_income_tax return return for each of the years and during the years at issue petitioner an orthodontist was the sole shareholder of f e hickman dds orthodontics inc hickman corporation during those years petitioner who also owned substantial interests in banks in and around the oklahoma city area was the director and the chairman of the board_of directors of midwest national bank midwest bank a director of the national bank of harrah national bank of harrah harrah national bancshares inc harrah bancshares and midwest national bancshares inc midwest bancshares and the director and chairman of the board_of directors of nichols hills bank and trust as such petitioner was aware of the financial and business circumstances of those organizations the hickman corporation maintained the f e hickman dds orthodontics inc retirement_plan and the hickman corporation profit-sharing_plan until they were terminated on date and date respectively hereinafter references to petitioner in the singular are to petitioner french e hickman on date petitioner borrowed dollar_figure from the hickman corporation profit-sharing_plan plan_loan that loan which was unsecured was evidenced by a note payable to that plan and signed by petitioner note the note provided that interest on the plan_loan was to be paid annually at the rate of percent per year but it did not specify a repayment date for that loan on date petitioner purchased big_number shares of stock of national bank of harrah at dollar_figure a share during petitioner sold shares of that stock in date the national bank of harrah stock was converted to common_stock harrah bancshares stock in harrah bancshares a holding com- pany at the time of conversion petitioner owned big_number shares of harrah bancshares stock or dollar_figure percent of its outstanding_stock from date through about date petitioner held varying amounts of harrah bancshares stock in an attempt to repay the plan_loan on date petitioner transferred to the hickman corporation profit- sharing plan big_number shares of harrah bancshares stock harrah bancshares profit-sharing_plan stock and certain real_property located in oklahoma county oklahoma hickman real_property those transfers of big_number shares of harrah bancshares stock and the hickman real_property shall be referred to collectively as the stock and real_property transfer during the hickman corporation profit-sharing_plan was audited audit by the internal_revenue_service irs as a result of that audit the irs made the following determina- tions the plan_loan was a prohibited_transaction under sec_4975 plan_loan prohibited_transaction and the stock and real_property transfer was a prohib- ited transaction under sec_4975 stock and real_property transfer prohibited_transaction harold d hines mr hines an authorized representative of petitioners and the hickman corporation profit-sharing_plan sent respondent's appeals officer who was handling the audit a letter dated date which set forth the final resolu- tion of that audit settlement the settlement provided inter alia that petitioner was to correct the alleged prohibitive sic transactions the plan_loan prohibited_transaction and the stock and real_property transfer prohibited_transaction through repayment of the outstanding loan balance principal plus interest and a conveyance of the real_property and stock in the harrah national bancshares inc from the profit sharing plan to the french hickman trust this trust is a revocable_trust established by f e hickman for estate_tax purposes attached to the settlement was inter alia peti- tioner's check dated date payable to the hickman corporation profit-sharing_plan in the amount of dollar_figure representing payment of the dollar_figure principal balance of the plan_loan principal payment and interest of dollar_figure interest payment the interest payment was calculated based on 15-percent simple interest and 9-percent interest compounded annually on the 15-percent simple interest the settlement indicated that other documentation was enclosed therewith including a copy of a quitclaim_deed dated date whereby the hickman corporation profit- sharing plan transferred the hickman real_property to the french hickman trust hickman revocable_trust a copy of an assign- ment by the hickman corporation profit-sharing_plan to the hickman revocable_trust of the harrah bancshares profit-sharing_plan stock form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment that was executed by petitioner on date and petitioner's check to cover the excise_tax under sec_4975 that pursuant to that form_870 was to be imposed on petitioner as part of the settlement at the end of national bank of harrah and harrah bancshares had a combined net_operating_loss carryforward of dollar_figure at the end of national bank of harrah was an operating bank on date harrah bancshares which owned approximately percent of the stock of national bank of harrah merged with midwest bancshares and the common_stock of harrah bancshares was canceled on date national bank of harrah merged with and into midwest bank each share of midwest bank's common_stock remained as one share of common_stock of the resulting national bank and each share of national bank of harrah's common_stock was exchanged for one-seventh of a share of midwest bancshares common_stock in their returns for and petitioners claimed total investment_interest expenses of dollar_figure dollar_figure and dollar_figure respectively of those total_amounts petitioners reported in the form sec_4952 investment_interest expense deduc- tion which they included with their returns for and respectively that dollar_figure was investment_interest expense paid_or_accrued in and dollar_figure was disallowed investment_interest expense from form_4952 line dollar_figure was investment_interest expense paid_or_accrued in and dollar_figure was disallowed investment_interest expense from form_4952 line and dollar_figure was investment_interest expense paid_or_accrued in and dollar_figure was disallowed investment_interest expense from form_4952 line included in the dollar_figure of investment_interest expense which petitioners claimed in their form_4952 they paid_or_accrued during was the interest payment of dollar_figure that petitioner made as part of the settlement to correct the plan_loan prohibited_transaction because of limitations prescribed by sec_163 on the deductible amount of investment_interest petitioners de- ducted in their respective returns for and only a portion of the total_amounts of investment_interest claimed in their respective form sec_4952 for those years pursuant to sec_163 they treated the balance of the total amount of investment_interest claimed in form sec_4952 for each of the years and as disallowed investment_interest to be carried over to the succeeding taxable_year in schedules a itemized_deductions schedule a of their returns for and petitioners claimed total interest deductions of dollar_figure dollar_figure and dollar_figure respec- tively those deductions consisted of the following claimed amounts of interest for the taxable years indicated taxable_year claimed home mortgage interest and points claimed investment_interest dollar_figure big_number big_number dollar_figure big_number big_number in schedule d capital_gains_and_losses schedule d of their return petitioners claimed a net_long-term_capital_loss of dollar_figure included in the computation of that loss was a claimed long-term_capital_loss of dollar_figure claimed worth- less stock loss that petitioners explained in a statement attached to their return as follows the national bank of harrah common_stock was evaluated in june and determined to be worthless in accordance with sec_165 the bank was in a failing condition and has since been merged into another bank because of the dollar_figure limitation imposed by sec_1211 for each taxable_year on the amount of net_capital_loss by which an individual may reduce income petitioners reduced the income reported in their return by dollar_figure of the claimed worthless_stock loss reported in their schedule d petitioners carried over the remainder of that claimed loss to their schedule d and reduced the income reported in their return by dollar_figure of that claimed loss carryover respondent issued a notice_of_deficiency notice to peti- tioners for the years at issue respondent determined in the notice inter alia that for and petitioners are not entitled to dollar_figure dollar_figure and dollar_figure respectively of the interest deductions that they claimed in schedules a of their returns for those years the following explanation was set forth in the notice for the disallowance of those claimed interest deductions it is determined that your deduction for investment_interest expenses is limited to your net_investment_income it is determined that your deduction for home mortgage interest excess sic the dollar_figure limit respondent determined in the notice that for petition- ers had a net_long-term_capital_gain of dollar_figure rather than a net_long-term_capital_loss of dollar_figure and that petitioners had no capital_loss_carryover to consequently respondent disallowed petitioners' and deductions relating to their claimed worthless_stock loss respondent also determined in the notice that petitioners are liable under sec_6662 for each of the years at issue on the entire amount of the underpayment that respondent deter- mined for each of those years because of their negligence or intentional disregard of rules or regulations under sec_6662 and alternatively because of their substantial_understatement_of_income_tax under sec_6662 opinion petitioners have the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 respondent has the burden of proving any new_matter that was not raised in the notice rule a 77_tc_881 interest payment sec_163 generally permits a deduction for all inter- est paid_or_accrued within the taxable_year on indebtedness in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year is not to exceed the net_investment_income of the taxpayer for that year sec_163 except for certain interest not involved here the term investment_interest means any interest allowable as a deduction determined without regard to sec_163 that is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 in general interest_expense on a debt is allocated in the same manner as the debt to which such interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures sec_1_163-8t temporary income_tax regs fed reg date interest_expense allocated to an investment_expenditure is treated for purposes of sec_163 as investment_interest sec_1_163-8t temporary income_tax regs fed reg date the term investment_expenditure means an expenditure other than a passive_activity_expenditure properly chargeable to capital_account with respect to property_held_for_investment within the meaning of sec_163 or an expenditure in connection with the holding of such property sec_1_163-8t temporary income_tax regs fed reg date sec_163 provides that in general the term property_held_for_investment includes any property which produces income of a type described in sec_469 ie gross_income from interest dividends annu- ities or royalties not derived in the ordinary course of a trade_or_business and gain_or_loss not derived in the ordinary course of a trade_or_business that is attributable to the disposition of property producing income of a type just described or held for investment and any interest held by a taxpayer in an activity involving the conduct_of_a_trade_or_business which is not a passive_activity and with respect to which the taxpayer does not materially participate debt is allocated to expenditures in accordance with the use of the debt proceeds and with certain exceptions not pertinent here interest_expense accruing on a debt during any period is allocated to expenditures in the same manner as the debt is allocated from time to time during such period sec_1 8t c temporary income_tax regs fed reg date debt is allocated to an expenditure for the period beginning on the date on which the proceeds for the debt are used or treated as used under the rules of sec_1_163-8t temporary income_tax regs fed reg date to make the expenditure and ending on the earlier of the date on which the debt is repaid or the date on which the debt is reallocated in accordance with inter alia sec_1_163-8t and j temporary income_tax regs fed reg date sec_1_163-8t temporary income_tax regs fed reg date generally debt allocated to an expenditure properly chargeable to capital_account with respect to an asset first expenditure is reallocated to another expen- diture on the earlier of the date on which proceeds from a disposition of such asset are used for another expenditure or the date on which the character of the first expenditure changes by reason of a change in the use of the asset with respect to which the first expenditure was capitalized sec_1_163-8t temporary income_tax regs fed reg date petitioners contend that the interest payment of dollar_figure is investment_interest within the meaning of sec_163 that is deductible under sec_163 subject_to the limitations of sec_163 respondent contends that the interest payment is not investment_interest because petitioner repaid the plan_loan during when he made the stock and real_property transfer respondent further contends that assuming arguendo that the court were to find that the plan_loan was not repaid during petitioners have failed to show that the interest payment constitutes investment_interest because they failed to establish that the dollar_figure of proceeds from that loan are traceable to an investment_expenditure from date the date on which the plan_loan was made through date the date on which petitioner made the principal payment and the interest payment in the alternative respondent contends that even if the court were to find that the interest payment constitutes investment_interest either sec_72 or sec_72 prohibits the deduction of that interest with respect to respondent's contention that the interest payment is not investment_interest because the stock and real_property transfer constituted repayment of the plan_loan the parties to the settlement viz respon- dent the hickman corporation profit-sharing_plan and petition- ers agreed in that settlement that the plan_loan had an outstanding loan balance and that that loan which the irs determined was a prohibited_transaction was to be corrected through repayment of the outstanding loan balance principal plus interest on the record before us we shall not allow respondent to abandon the agreement reflected in the settle- ment that there was an outstanding loan balance during with respect to the plan_loan and that the principal of that loan plus interest was paid_by petitioner on date consequently we reject respondent's argument that the stock and real_property transfer constituted repayment of the plan_loan we now address respondent's contention that assuming arguendo that the court were to determine that the plan_loan was not repaid during by the stock and real_property transfer the interest payment is not investment_interest because petitioners have failed to show that the dollar_figure of proceeds from that loan are traceable to an investment expendi- ture from date when the plan_loan was made through date when petitioner made the principal payment and the interest payment petitioners counter that respon- dent stipulated at trial that those proceeds were invested and therefore are traceable to an investment_expenditure throughout that period we agree with petitioners during the direct examination of petitioners' accountant david b harbison mr harbison by petitioners' counsel mr rice the following exchanges took place by mr rice mr harbison it has been previously testified q while you were out of the courtroom that in date dr hickman petitioner borrowed dollar_figure from a retirement_plan a that is correct that -- several years later during a year at q issue he repaid it with interest could you tell us as succinctly as possible referring to that document the manner in which the proceeds of this loan were invested and held during the intervening years a certainly i will try ms moates excuse me your honor the respon- dent is willing to stipulate and has expressed a willingness to stipulate that the dollar_figure that was borrowed from the pension_plan in was in fact invested mr rice thank you the court what more do you need mr rice we need nothing more emphasis added in her closing statement after the trial in this case respondent's counsel stated the position of respondent regarding the investment_interest issue presented here as follows the issue as to the interest_paid -- there has been stipulation that the interest_paid to correct the prohibited_transaction in excess of dollar_figure -- it was paid in the facts are rather clear i believe that it is the petitioner's argument -- i don't believe there is any discussion about the facts -- that it is peti- tioner's legal argument that code sec_72 simply does not apply to the repayment of interest in that is a legal issue that the respondent will be happy to argue but the facts on that issue are set forth and clear emphasis added we construe the stipulation of respondent's counsel during mr harbison's direct testimony and her closing statement with respect to the investment_interest issue to mean that respondent does not dispute that the proceeds of the plan_loan were invested from date when that loan was made through date when petitioner made the principal payment and the interest payment and that consequently the plan_loan proceeds are traceable to an investment expendi- ture throughout that period on the record before us we shall not allow respondent to abandon on brief the position taken at trial that the dollar_figure proceeds of the plan_loan were invested and that the facts regarding the investment_interest issue are clear consequently we reject respondent's argument that petitioners have failed to establish that the plan_loan proceeds were invested throughout the period date through date based on our examination of the entire record before us we find that the interest payment constitutes investment_interest within the meaning of sec_163 we now turn to respondent's alternative contention that in the event the court were to determine that the interest payment constitutes investment_interest which we have either sec_72 or sec_72 bars petitioners from taking a deduction for that interest the following explanation was set forth in the notice for respondent's determination to disallow certain investment_interest expenses claimed by petitioners in their returns for the years at issue it is determined that your deduction for investment_interest expenses is limited to your net_investment_income the court ordered seriatim briefs in this case and respon- dent raised for the first time in the answering brief to peti- tioners' opening brief that sec_72 precludes the interest deductions at issue because the hickman corporation profit- sharing plan is a plan described in sec_72 we con sec_72 applies to any trust or contract i which is described in clause i or subclause i ii or iii of clause ii of paragraph d and continued clude that respondent raised the position under sec_72 so late as to prejudice petitioners consequently we shall not allow respondent to advance that position in this case for the first time in the trial memorandum respondent contended that sec_72 disallows the interest deduc continued ii with respect to which percent or more of the total contributions during a representative_period are derived from employee contributions sec_72 assuming arguendo that we were to have allowed respondent to advance the position under sec_72 that position would be a new_matter requiring the presentation of different evidence which was not raised in the notice and on which respondent would have the burden_of_proof see rule a 102_tc_149 77_tc_881 on the record before us we find that if the court were to have permitted respondent to advance the position under sec_72 respondent has failed to establish that the hickman corporation profit-sharing_plan is a plan described in sec_72 and that sec_72 precludes the interest deductions at issue sec_72 provides a in general --no deduction otherwise allowable under this chapter shall be allowed under this chapter for any interest_paid or accrued on any loan described in subpara- graph b b loans to which subparagraph a applies -- for purposes of subparagraph a a loan is described in this subparagraph-- i if paragraph does not apply to such loan by reason of paragraph and ii if-- i such loan is made to a key_employee as de- fined in sec_416 or continued tions at issue petitioners did not claim at trial that they were surprised by respondent's position under sec_72 to the contrary petitioners' counsel mr rice made reference to respondent's argument under sec_72 in his closing statement after trial although petitioners were not surprised at trial by respondent's position under sec_72 that position nonetheless constitutes a new_matter requiring the presentation of different evidence which was not raised in the notice and on which respondent has the burden_of_proof see rule a 102_tc_149 achiro v commissioner t c pincite the tax_reform_act_of_1986 act publaw_99_514 sec c 100_stat_2484 amended the code to add a new sec_72 effective for loans made renewed renegotiated modified or extended after date act sec e 100_stat_2484 act effective date provisions respondent contends that the plan_loan was modified in by the settlement and that consequently the plan_loan falls within the effective date of sec_72 in support of that contention respondent asserts when the plan was examined in the settlement agreement called for the terms of the original continued ii such loan is secured_by amounts attributable to elective k or b deferrals as defined in sec_402 note to be altered to correct prohibited_transactions the modification of the original note is evidenced by the amount of interest that was paid to correct the prohibited_transactions interest on the original note was at the rate of percent per annum payable annually interest_paid in connection with the correction of the prohibited_transactions was interest at fifteen percent simple and nine percent compounded annually on the fifteen percent simple interest the modification of the loan to cor- rect the prohibited_transaction requires the applica- tion of sec_72 to determine the nature of the interest_paid during the interest is simply not deductible pursuant to sec_72 on the record before us we find that respondent has failed to establish that the settlement modified the plan_loan within the meaning of the act effective date provisions the note provided that interest on the plan_loan was to be paid annually at the rate of percent per year and the settlement provided for repayment of the outstanding plan_loan balance principal plus interest consisting of 15-percent simple interest and 9-percent interest compounded annually on the 15-percent simple interest however the provision in the settlement for 9-percent compound interest did not modify the terms of the plan_loan or the note evidencing that loan it merely effected the correction of the prohibited plan_loan which the parties to the settlement agreed was required by sec_4975 by undoing the transaction the plan_loan to the extent possible but in any case placing the hickman corporation profit-sharing_plan in a financial posi- tion not worse than that in which it would be if the disqualified_person petitioner were acting under the highest fiduciary standards sec_4975 even assuming arguendo that we were to have found that the plan_loan was modified within the meaning of the act effective date provisions with the result that that loan may be subjected to sec_72 on the instant record we find that sec_72 does not apply to that loan sec_72 applies to a loan that is not subject_to sec_72 because it satisfies the exception in sec_72 sec_72 provides that if during any taxable_year a participant or beneficiary receives any amount as a loan from a qualified_employer_plan that amount is to be treated as having been received by such individual as a distribution under such plan sec_72 provides the following exception to sec_72 a general_rule --paragraph shall not apply to any loan to the extent that such loan when added to the out- standing balance of all other loans from such plan whether made on before or after date does not exceed the lesser of-- i dollar_figure reduced by the excess if any of-- i the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which such loan was made over ii the outstanding balance of loans from the plan on the date on which such loan was made or ii the greater of i one-half of the present_value of the nonforfeitable accrued_benefit of the employee under the plan or ii dollar_figure continued in general a loan fits within the exception in sec_72 if it is in an amount not exceeding a prescribed ceiling that in no event may be more than dollar_figure is required by its terms to be repaid within five years and requires substan- tially level amortization with payments made at least quarterly continued for purposes of clause ii the present_value of the nonforfeitable accrued_benefit shall be determined without regard to any accumulated_deductible_employee_contributions as defined in subsection o b b requirement that loan be repayable within years -- i in general --subparagraph a shall not apply to any loan unless such loan by its terms is re- quired to be repaid within years ii exception for home loans --clause i shall not apply to any loan used to acquire any dwelling_unit which within a reasonable_time is to be used determined at the time the loan is made as the prin- cipal residence of the participant c requirement of level amortization --except as pro- vided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan the tax equity fiscal responsibility act of tefra publaw_97_248 sec a stat amended the code to add sec_72 and effective for loans assignments and pledges made after date tefra sec c stat tefra effective date provisions in applying the tefra effective date provisions governing sec_72 and the outstanding balance of any loan which is renegotiated extended renewed or revised after date is to be treated as an amount received as a loan on the date of such renegotiation extension renewal or revision tefra sec c stat the terms of the note evidencing the plan_loan provide no specific repayment date for the dollar_figure of principal and require interest to be paid annually at the rate of percent per year accordingly the plan_loan is not a loan de- scribed in sec_72 on the instant record we reject respondent's argument that sec_72 disallows the inter- est deductions at issue relating to the interest payment on the plan_loan based on our examination of the entire record presented to us we reject respondent's determinations and find that petition- ers are entitled for the years at issue to interest deductions under sec_163 as limited by sec_163 that are attributable to the interest payment on the plan_loan sec_6662 sec_6662 imposes an addition_to_tax equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations under sec_6662 for purposes of sec_6662 the term negli respondent made alternative determinations in the notice that assuming arguendo that the court were not to find petitioners liable for the years at issue under sec_6662 because of their negligence or disregard of rules or regulations under sec_6662 they are liable under sec_6662 for those years because of substantial understatements of income_tax under sec_6662 on brief respondent does not advance any arguments in support of the alternative determinations under sec_6662 that were based on sec_6662 we conclude that respondent has abandoned the determinations under sec_6662 that were continued gence includes any failure to make a reasonable attempt to comply with the code and disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir 85_tc_934 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances including the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs the parties address on brief and we shall consider respon- dent's determinations under sec_6662 for the years at issue only insofar as they relate to the underpayment_of_tax continued premised upon substantial understatements of income_tax within the meaning of sec_6662 for each of the years at issue that is attributable to the claimed investment_interest deduction relating to the interest payment and for each of the years and that is attributable to the claimed deduction relating to their claimed worthless_stock loss with respect to the investment_interest deductions for and that are attributable to the interest payment on the plan_loan we have rejected respondent's determina- tions disallowing those deductions consequently there are no underpayments of income_tax for those years that are attributable to those deductions on which the accuracy-related_penalties under sec_6662 may be imposed with respect to the and deductions relating to petitioners' claimed worthless_stock loss petitioners conceded at trial they are not entitled to those deductions however they contend that they are not liable for and for the accuracy-related_penalties under sec_6662 that are attributable to those deductions because they acted reasonably in claiming them respondent disagrees on the record before us we reject petitioners' contention during and petitioner an orthodontist and the sole shareholder of the hickman corporation was the director and the chairman of the board_of directors of midwest bank a director of national bank of harrah harrah bancshares and midwest bancshares and the director and chairman of the board_of directors of nichols hills bank and trust as such he was aware of the financial and business circumstances of those organizations to support their position that they acted reasonably in claiming the and deductions relating to their claimed worthless_stock loss petitioners point to the following the parties' stipulations a that at the end of na- tional bank of harrah and harrah bancshares had a combined net_operating_loss carryforward of dollar_figure and b that peti- tioner's harrah bancshares stock was canceled on date when harrah bancshares merged with midwest bancshares and petitioner's testimony that harrah had become insolvent petitioners presented no documentary or other evidence corrobo- rating petitioner's testimony that harrah had become insolvent or clarifying the date on which petitioners claim harrah had become insolvent in addition petitioners disregard peti- tioner's testimony that national bank of harrah was an operating bank at the end of based on our examination of the entire record before us we find that petitioners have failed to show that they acted with reasonable_cause and in good_faith or that they otherwise exercised due care or made a reasonable attempt to comply with the code when they claimed the and deductions relating to their claimed worthless_stock loss accordingly we sustain respondent's determinations imposing the accuracy-related_penalties under sec_6662 for and to the extent that they are attributable to those deductions to reflect the foregoing and the concessions of the parties decision will be entered under rule
